        Case
         Case7:20-cv-02380-KMK
              7:20-cv-02380-KMK Document
                                 Document31-1
                                          38 Filed
                                              Filed04/12/21
                                                    04/09/21 Page
                                                              Page11ofof22




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                      :
NAFTALI SCHMELCZER, individually and on               :      CIVIL ACTION
behalf of all others similarly situated,              :
                                                      :
               Plaintiff,                             :
       v.                                             :      NO. 7:20-cv-02380-KMK
                                                      :
PENN CREDIT CORPORATION,                              :
                                                      :      JURY TRIAL DEMANDED
               Defendant.                             :
                                                      :

                                             ORDER
                      12            April
       AND NOW, this _____ day of _______________, 2021, upon Defendant Penn Credit

Corporation’s (“Defendant”) Motion for Leave to File unredacted copies of certain exhibits to its

Motion for Summary Judgment under Seal pursuant to Fed. R. Civ. P. 26(c) for good cause shown,

it is hereby ORDERED that said Motion is GRANTED.

       It is further ORDERED that unredacted versions of the following exhibits may be filed

under seal:

       1.      Exhibit 1 to the Affidavit of Thomas Perrotta, which is attached to Defendant’s

Statement of Undisputed Material Facts Pursuant to Local Rule 56.1 as Exhibit A (Doc. 29–1 at

pp. 7-8), which are Defendant’s Account Notes for Plaintiff’s account;

       2.      Exhibit 2 to the Affidavit of Thomas Perrotta which is attached to Defendant’s

Statement of Undisputed Material Facts Pursuant to Local Rule 56.1 as Exhibit A (Doc. 29-1, at

pp. 10-11), which is the June 19, 2019 Letter sent to Plaintiff; and




                                                 1
          Case
           Case7:20-cv-02380-KMK
                7:20-cv-02380-KMK Document
                                   Document31-1
                                            38 Filed
                                                Filed04/12/21
                                                      04/09/21 Page
                                                                Page22ofof22




         3.       Exhibit 1 to the Declaration of Scott Astheimer, which is attached to Defendant’s

Statement of Undisputed Material Facts Pursuant to Local Rule 56.1 as Exhibit B (Doc. 29-2, at

pp. 8-9, which is the June 19, 2019 Letter sent to Plaintiff.

                                        __________________________________________
                                                                            J.

4816-7799-0372, v. 1




                                                  2
